Ludeling, C. J.
This is an appeal from a judgment dissolving an injunction, being the third injunction which the plaintiff had obtained to prevent the execution of an order of seizure and sale, and it is the third time the case has been brought before this court. In the first instance the injunction was dissolved with damages; the second injunction was decreed to be in violation and contempt of the authority of this court, and therefore null, and a mandamus to the Judge of the Second Judicial District commanded him to cause the judgment of this court to be executed. During the temporary absence of that judge an injunction was again obtained to arrest the execution, or order of seizure and sale, on the grounds, substantially, upon which the second injunction had been obtained, and it was dissolved, with fifteen hundred dollars damages. The appellee has prayed for an amendment of the judgment by allowing the highest damages which the law allows. See 18 An. 712; 20 An. 521; 5 An. 648 ; 6 An. 471; 10 An. 734; 14 An. 333.
The evidence in this record shows that the equitable remedy of *800injunction lias been abused and tbe administration of justice has been trifled with by the plaintiff in this suit.
If is therefore ordered and adjudged that the judgment of the court a qiia be amended so as to allow one thousand dollars special damages and twenty per centum on the amount of the judgment enjoined as general damages against the plaintiff and his security on the injunction bond in solido, and that as thus amended the judgment be affirmed with costs of appeal.
Rehearing refused.